NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 27 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-50470

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00061-DSF-5

  v.
                                                 MEMORANDUM*
MIKE NIKO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                       Argued and Submitted August 4, 2014
                               Pasadena, California

Before: REINHARDT, WARDLAW, and CALLAHAN, Circuit Judges.

       Mike Niko appeals his sentence for one count of conspiracy to commit fraud

against the United States under 18 U.S.C. § 286. He pleaded guilty. He now




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
challenges the district court’s application of a sophisticated means enhancement

pursuant to U.S.S.G. § 2B1.1(b)(10)(C). We affirm his sentence.

        The district court did not abuse its discretion in concluding that Niko’s own

conduct was sufficiently sophisticated to warrant the enhancement. The

enhancement is applicable when, for example, “assets or transactions, or both, [are

hidden] through the use of fictitious entities, corporate shells, or offshore financial

accounts.” U.S.S.G. § 2B1.1 cmt. n.9(B) (2013). As the district court found, Niko

“established a bank account using his name and a dba, Niko Tax Services. Mr.

Niko didn’t have a tax service. The dba allowed tax refund checks for many

people to be deposited into that account without arousing suspicion.” As the

defendants did in United States v. Jennings, 711 F.3d 1144, 1146-47 (9th Cir.

2013), Niko opened a bank account associated with his own name and social

security number, but in the name of a fictitious entity, in an effort to conceal

fraudulently obtained income. Niko argued that he did not attempt to hide his

identity, but “the fact that the concealment might not have been total does not

mean that there was no effort at concealment or that the method employed was not

sophisticated.” Id. at 1147. “Conduct need not involve highly complex schemes or

exhibit exceptional brilliance to justify a sophisticated means enhancement.” Id. at

1145.

                                           2
         Furthermore, the district court found that Niko

         certainly knew . . . that the names were being used to obtain substantial
         numbers of refunds that were fraudulently requested; otherwise, he
         would not have been allowed to keep varying sums of money and then
         turn the rest over to someone else.

         He was engaged in a significant and sophisticated fraud scheme, and he
         knew exactly what he was doing.

Niko’s bank records made clear that the deposits into his account were tax refunds

from the United States Treasury; each deposit listed the last four digits of the social

security number of the person in whose name the return had been fraudulently

filed.

         AFFIRMED.




                                            3